Case 7:21-cv-04685-NSR Document 14 Filed 06/15/21 Page 1 of 1

AFFIDAVIT OF SERVICE

 

 

 

 

 

 

Case: Court: County: Job:

7:21-~v- United States District Court for the Southern NEW YORK, NY 5756449 (124)

04685-NSR District of New York

Plaintiff / Petitioner: Defendant / Respondent:

Shaya Friedman SELLERSFUNDING CORP. / SELLERSFUNDING PORTFOLIO LLC, and
Experian Information Solutions, Inc.,

Received by: For:

Manhattan Process Server, LLC Reliable Process Services

 

To be served upon:
SELLERSFUNDING CORP. / SELLERSFUNDING PORTFOLIO LLC, and Experian Information Solutions, Inc.,

 

 

 

|, William Cancroft, being duly sworn, depose and say: | am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, | was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name/Address: SELLERSFUNDING CORP. / SELLERSFUNDING PORTFOLIO LLC, and Experian Information Solutions, Inc., ,
CORPORATE: 450 LEXINGTON AVE 4th Floor, NEW YORK, NY 10017

Manner of Service: Substitute Service - Business, Jun 7, 2021, 11:52 am EDT
Documents: Summons and ComplaintPDF

Additional Comments:

1) Successful Attempt: Jun 7, 2021, 11:52 am EDT at CORPORATE: 450 LEXINGTON AVE 4th Floor, NEW YORK, NY 10017 received by
SELLERSFUNDING CORP. / SELLERSFUNDING PORTFOLIO LLC, and Experian Information Solutions, Inc., . Age: 40; Ethnicity: Caucasian;
Gender: Female; Weight: 160; Height: 5'6"; Hair: Brown; Eyes: Brown; Other: Janet Humphreys ;

We Work Office. Requested documents to be placed in an envelope.
/ pf [ [4 fj personally known to me.
Va / 7 a> / 5 / i“ ’ x
vlivotn Raster / ——
Notary Public

Manhattan Process Server, LLC (pl { 4 [2/
90 Broad St. Suite 354 fr
New York, NY 10004

Subscribed and sworn to before me by the affiant who is

 

Date

 

 

Date Commission Expires

KEVIN MCCARTHY
NOTARY PUBLIC, State of New York
No. 01MC6163828
Qualified in Nassau County
Commnission Expires 08/06/2023
